Bigelow, C. J.
The appeal iii this case from the decision of the judge of insolvency, ordering an election of a new assignee was improvidently taken. No appeal lies from the court of insolvency to the superior court, except in cases of an allowance or rejection of a debt offered in proof, and upon the question of granting a certificate of discharge to the debtor, as provided in Gen. Sts. c. 118, §§ 34, 85. In all other cases, the only mode of obtaining a revision of an adjudication of a court of insolvency is by an application by a party aggrieved to this court, in the form of a petition, bill in equity or other proper process, under section sixteenth of the same chapter. Barnard v. Eaton, 2 Cush. 294, 302. When plenary jurisdiction is vested by statute in any court over a subject matter, no appeal lies from a judgment or decree, unless the right is expressly conferred, and then only in the mode prescribed by the statute.

Appeal dismissed with costs.